DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Huebner (US20120262580A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Huebner discloses a vehicle surround view system comprises image sensors provided at different locations of vehicle, and generate image data of vehicle surroundings that cover the complete surroundings of the vehicle; image processing unit processing the image data of image sensors, and is configured to generate surround view of the vehicle based on the image data of different image sensors; display displaying the surround view generated by the image processing 
In regards to claim 1, Huebner either individually or in combination with other prior art fails to teach or render obvious a moveable member attached to the vehicle; a posture sensing system configured to provide a posture signal indicative of a posture of the movable member; a bird’s-eye camera system having a field of view including ground surface adjacent to the vehicle, the bird’s-eye camera system configured to provide images of its field of view; a display; and a controller in communication with the posture sensing system, the plurality of cameras, and the display, the controller configured to: receive the posture signal from the posture sensing system; receive the images from the bird’s-eye camera system; create a rendered vehicle representation, the rendered vehicle representation including the moveable member, the moveable member positioned in the rendered vehicle representation using the posture signal; create a rendered path projection, the rendered path projection including an outer envelope line representing the projected path of an outermost point of the vehicle, the outermost point of the vehicle determined using the posture signal; generate the dynamically augmented bird’s-eye view using the images, the rendered vehicle representation, and the rendered path projection; and display the dynamically augmented bird’s-eye view on the display.
	In regards to claim 12, Huebner either individually or in combination with other prior art fails to teach or render obvious a moveable member attached to the vehicle; a posture sensing system configured to provide a posture signal indicative of a posture of the moveable member; a posture sensing system configured to provide a posture signal indicative of a posture of the movable member; a steering angle sensing system configured to provide a steering angle signal indicative of a steering angle of the vehicle; a plurality of cameras, each of the plurality of cameras having field of view including a ground surface in an area surrounding the vehicle, each of the plurality of cameras configured to provide an image of its field of view; a display; and a controller in communication with the posture sensing system, the steering 
	In regards to claim 17, Huebner either individually or in combination with other prior art fails to teach or render obvious receiving a posture of a movable member attached to the vehicle; receiving images from a plurality of cameras each having a field of view including a ground surface in an area surrounding the vehicle; creating a rendered vehicle representation using the received posture to position the moveable member in the rendered vehicle representation; creating a rendered path projection including a left outer envelope line and a right outer envelope line, the left outer envelope line representing the projected path of a leftmost point of the vehicle, the right outer envelope line representing the projected path of a rightmost point of the vehicle, at least one of the leftmost point and the rightmost point determined using the posture; generating a dynamically augmented bird’s-eye view using a composite of the images, rendered vehicle representation, and rendered path projection; and sending the dynamically augmentation, and rendered path projection; and sending the dynamically augmented bird’s-eye view of a display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662